TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00180-CV


Iwayloan, L.P., Appellant

v.

Tony Trungale, Mandy Mahand and Jim Trungale, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN300611, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Iwayloan, L.P. filed with this Court a motion to dismiss appeal, informing
this Court that the parties have entered into a settlement agreement that includes the dismissal of this
appeal.  Accordingly, we grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a).


					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   June 24, 2004